The foregoing opinion by SMALL, C., is adopted as the opinion of the court, except that it is ordered that if respondent will remit $2500 the judgment will be affirmed for $12,500, as of the date of the verdict; otherwise, the judgment will be reversed and the cause remanded. James T. Blair, C.J., and Higbee, Elder
and Walker, JJ., concur; Woodson, J., thinks the judgment should be reduced to $10,000, but concurs in other respects;Graves, J., dissents in a separate opinion, in which David E.Blair, J., concurs.